JS 44C/SDNY Case 1:20-cv-01312-LTS ROG RAVER ogg 02/14/20 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by focal rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
UBIQUITI INC. PERASO TECHNOLOGIES INC.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Mario Aieta, Esq.
Duane Morris LLP
230 Park Avenue, Suite 1130, New York, NY 10169, (212) 404-8755

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C, § 1332, and 28 U.S.C.A. §§ 2201, 2202. Breach of a license and development agreement.

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[¥]Yes[[]

if yes, was this case Vol.[_] Invol. [] Dismissed. No[_] Yes [7] If yes, give date & Case No.

Is THIS AN INTERNATIONAL ARBITRATION CASE? No [| Yes []
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
{1367 HEALTHCARE! 375 FALSE CLAIMS
[]110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | } 95 DRUG RELATED [ ]422 APPEAL U1
{ }120 MARINE { 1315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY ge auRE OF PROPERTY 28 USC 158 [ 1876 QUI TAM
[ } 130 MILLER ACT LIABILITY [ ] 365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ } 140 NEGOTIABLE [ }320 ASSAULT, LIBEL & PRODUCT LIABILITY 1) 69 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL { } 410 ANTITRUST
[ }150 RECOVERY OF —_[ } 330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ }450 COMMERCE
ENFORCEMENT LIABILITY [ }480 DEPORTATION
OF JUDGMENT —[_ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]}470 RACKETEER INFLU-
[ } 154 MEDICARE ACT __[ }345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
{ }182 RECOVERY OF LIABILITY { }370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ 1350 MOTOR VEHICLE [ 1371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS — [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ }480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
{ } 153 RECOVERY OF — { 1360 OTHER PERSONAL
OVERPAYMENT INJURY { ]380 OTHER PERSONAL LABOR [ ] 864 HIA (1395f) [ ] 850 SECURITIES/
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE { }862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE —[ ]385 PROPERTY DAMAGE ___[ }710 FAIR LABOR [ ] 863 DIWC/DIWW (405(g)) EXCHANGE
[ } 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI
SUITS [ ]720 LABOR/MGMT [ ] 885 RSI (408(g))
{x} 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT { ]463 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT ACTIONS
{ } 195 CONTRACT [ ]510 MOTIONS TO [} 751 FAMILY MEDICAL FEDERAL TAX SUITS [ } 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE Leave ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS { ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) { ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ] 874 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 895 FREEDOM OF
[ ]440 OTHER CIVIL RIGHTS SECURITY ACT (ERISA) ee TE ORMATION ACT
(Non-Prisoner)
REAL PROPERTY [ ] 896 ARBITRATION
[441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[ }210 LAND { ]442 EMPLOYMENT PRISONER CIVIL RIGHTS PROCEDURE ACTIREVIEW OR
CONDEMNATION _ [ ] 443 HOUSING/ [ ] 462 NATURALIZATION OF AGENCY DECISION
[ 1220 FORECLOSURE ACCOMMODATIONS [| } 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISIO!
{ ]230 RENT LEASE & { ]445 AMERICANS WITH { } 555 PRISON CONDITION [ ]465 OTHER IMMIGRATION [ }] 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS STATE STATUTES
[ }240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
{ }245 TORT PRODUCT { ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ }290 ALL OTHER { 1448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE : DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: C] yes CNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:20-cv-01312-LTS Document 2 Filed 02/14/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
41 Original [| 2 Removed from [-]3 Remanded []4 Reinstatedor [_] 5 Transferred from [_] 6 litigation C7 feet
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
C] a. allparties represented = Court

C] b, Atleast one party

Cr] 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [_] 3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A []3[{]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE = [x 4[ ] 4 FOREIGN NATION []6 [x6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
685 Third Ave, 27th Floor

New York, NY 10017

New York County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
144 Front Street West, Suite 685
Toronto, Ontario, M5J 2L7

Canada

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [-] WHITE PLAINS MANHATTAN

2

DATE 2/14/2020 SIGNATURE OF ATTORNEY OF RECORD POMETED TO PRACTICE IN THIS DISTRICT
[4 YES (DATE ADMITTED Mo.99 Yr, 1986)
RECEIPT # Attorney Bar Code # MA-2228

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
